Exhibit 1
                                      TY CLEVENGER
                                           P.O. Box 20753
                                   Brooklyn, New York 11202-0753
telephone: 979.985.5289                                                   tyclevenger@yahoo.com
facsimile: 979.530.9523                                                   Texas Bar No. 24034380


January 27, 2020

The Hon. John H. Durham, U.S. Attorney
District of Connecticut
157 Church Street, Floor 25
New Haven, Connecticut 06510
john.durham@usdoj.gov

The Hon. Richard Donoghue, U.S. Attorney
Eastern District of New York
271 Cadman Plaza East
Brooklyn, New York 11201
richard.donoghue@usdoj.gov

The Hon. Michael E. Horowitz, Inspector General
U.S. Department of Justice
950 Pennsylvania Avenue NW, Suite 4706
Washington, DC 20530
michael.e.horowitz@usdoj.gov

         Re:      Ty Clevenger v. U.S. Department of Justice, et al., Civil Action No. 18-
                  CV-01568 (WFK) (LB)

Mr. Durham, Mr. Donoghue and Mr. Horowitz:

         I wish to file a criminal complaint regarding false statements made by FBI
Section Chief David M. Hardy in two affidavits filed in the FOIA case identified above. I
requested FBI records pertaining to Seth Rich, who allegedly was the source of
Democratic National Committee emails published by Wikileaks in 2016 (rather than
Russian hackers). In the affidavits (attached to the email version of this letter), Mr. Hardy
testified that his office conducted a reasonable search, and it found no responsive records.

        New evidence proves otherwise, and it appears that Mr. Hardy has perpetrated a
fraud on the court. Judicial Watch recently published documents that it obtained in
response to a FOIA request for communications between former FBI agent Peter Strzok
and former FBI attorney Lisa Page (https://www.judicialwatch.org/wp-
content/uploads/2020/01/JW-v-DOJ-Strzok-Page-Prod-16-00154.pdf), and I would direct
your attention to pages 123-125. In those pages, you will find a heavily-redacted email
discussion regarding Mr. Rich. Note that the header on those emails is “Seth Rich.”

       I defy Mr. Hardy to provide an innocent explanation for his office’s failure to
produce these emails, and I suspect the misconduct reaches far beyond my specific FOIA
request. Several facts are worth noting:
      •   Mr. Hardy touts the reasonableness of relying on the FBI’s Central Records
          System (“CRS”), but note that CRS does not search the FBI email system. That
          sort of half-baked, designed-to-fail search methodology would never be tolerated
          in litigation among private parties, yet it appears to be standard operating
          procedure at the FBI. And note that when I asked the FBI to search its email
          systems, it arbitrarily refused.

      •   Mr. Hardy’s staff purportedly searched for “Seth Conrad Rich” but failed to
          search for “Seth Rich,” another tactic designed to exclude responsive records.

      •   According to Mr. Hardy’s affidavit, the only records indexed by CRS are those
          that are manually designated by FBI personnel. Undoubtedly, FBI personnel
          know that they can immunize their email communications from FOIA requests
          simply by omitting the subject matter from the CRS, because Mr. Hardy will
          subsequently declare (1) that a CRS search is sufficient and (2) there is no need to
          conduct an email search.

        I have previously written to Mr. Durham regarding evidence that the FBI was
hiding information about Mr. Rich, and I have attached a December 13, 2019 order
issued in Butowsky v. Folkenflik, Case No. 4:18-cv-00442-ALM-CMC (E.D. Tex.).
Please see pages 23-29 in particular. Finally, I have attached an October 8, 2019 reply in
the FOIA case, and it notes a previous occasion wherein Mr. Hardy provided inaccurate
information to a court.

        It appears that FBI personnel are deliberately hiding records about Seth Rich and
deliberately deceiving the court about the reasonableness of their searches for those
records. Worse, this sort of bad-faith non-compliance appears to be the norm.

       I request that your respective offices investigate to determine whether responsive
information has been withheld intentionally, and whether Mr. Hardy knowingly
submitted false affidavits to the U.S. District Court for the Eastern District of New York.

          Thank you for your consideration.

          Respectfully,

          Ty Clevenger


          Ty Clevenger

cc:       The Hon. Lois Bloom, Magistrate Judge
                U.S. District Court, Eastern District of New York
          Ms. Kathleen Mahoney, Asst. U.S. Attorney
                Eastern District of New York
          Mr. Robert Wells, Asst. U.S. Attorney
                Eastern District of Texas
